This suit was instituted by appellant in the justice court against E. L. Wornell for approximately $114, the balance due by him on a note which was originally for $130, and for a foreclosure of a mortgage lien on certain personal property. Appellant sought judgment against W. A. Keils for $34.35, the value of one bale of the mortgaged cotton which it alleged Keils had converted, and sought judgment against L. G. Yarborough for $54.45, the value of Wornell's interest in two bales of the mortgaged cotton which it alleged Yarborough had converted. On appeal to the county court, Keils was dismissed from the suit. There was no controversy about the amount Wornell owed on the note, and judgment was rendered for appellant against him for said unpaid balance, together with a foreclosure of the mortgage lien on all the mortgaged property, except the three bales of cotton purchased by Yarborough and Keils, and judgment was rendered denying appellant any recovery against L. G. Yarborough.
Appellant's only assignments of error relate to the action of the trial court in refusing to render judgment in its favor against Yarborough and his bondsmen for the sum of $54.45, the alleged value of Wornell's interest in the two bales of cotton which appellant claims was covered by its mortgage and which it claims Yarborough converted.
This court only has jurisdiction on appeals from the county court where the amount in controversy or the judgment rendered exceeds $100, exclusive of interest and costs. The only amount in controversy on this appeal is the $54.45. This being true, this court has no jurisdiction, and the cause is dismissed. Brown v. Cates, 99 Tex. 133, 87 S.W. 1149; Harrison v. Ward (Tex.Civ.App.) 34 S.W.2d 891.